6:20-cv-00193-TMC-KFM         Date Filed 01/22/20     Entry Number 1       Page 1 of 7




                  IN THE DISTRICT COURT OF THE UNITED STATES

                        FOR THE DISTRICT OF SOUTH CAROLINA

                           ANDERSON/GREENWOOD DIVISION


Brian Joseph Stoltie,                  )           C/A No. 8:19-cv-03470-TMC-KFM
                                       )
                          Plaintiff,   )                           ORDER
                                       )
           vs.                         )
                                       )
Anderson County, Anderson County       )
Sheriff, Greenville County Sheriff,    )
Anderson County Detention Center,      )
Anderson County Detention Center       )
Medical Director, Anderson County      )
Detention Center Director, Timothy     )
McCarley, Robert Smith, Brandon        )
Brewer, J.T. Bowers, Greg Hayden,      )
Cassie Darnell, Heath Davis, Johnny    )
Chandler, Christopher Sellars,         )
Detective Jonathan Velez, James        )
Berggrun, Jessie Arrowood, Sergeant )
McCoy, Investigator Burdine, Anderson )
County Detention Center Sergeant       )
John Doe, Correctional Officer John    )
Doe, Ms. Stephanie Joseph, Agent       )
Michael Sloan, Mr. John Doe,           )
                                       )
                          Defendants.1 )
                                       )
               This is a § 1983 action filed by a state prisoner. At the time the events in the
complaint occurred, the plaintiff was a pretrial detainee. Therefore, in the event that a
limitations issue arises, the plaintiff shall have the benefit of the holding in Houston v. Lack,
487 U.S. 266 (1988) (prisoner’s pleading was filed at the moment of delivery to prison
authorities for forwarding to District Court). Under Local Civil Rule 73.02(B)(2) of the United
States District Court for the District of South Carolina, pretrial proceedings in this action
have been referred to the assigned United States Magistrate Judge.
               On December 13, 2019, the plaintiff’s complaint was entered on the docket
(doc. 1). On January 7, 2020, a serve order was issued by the Honorable United States
Magistrate Judge Paige J. Gossett (doc. 8). On January 16, 2020, the matter was
transferred to the undersigned (doc. 31). As noted in the text order entered on January 17,
2020, the court vacated the serve order and informed the plaintiff that additional review
pursuant to 28 U.S.C. § 1915A would be completed of his complaint (doc. 33).


       1
         This caption represents the original parties to this action. Future filings will only
reflect the parties in each case.
6:20-cv-00193-TMC-KFM         Date Filed 01/22/20     Entry Number 1      Page 2 of 7




              Upon review, the Court finds that the plaintiff’s allegations in this matter
concern separate and distinct constitutional violations. Specifically, the plaintiff’s complaint
alleges constitutional violations by some of the defendants during his arrest on April 25,
2019, and constitutional violations by other defendants during his confinement at the
Anderson County Detention Center. Accordingly, the court concludes the plaintiff’s claims
should be severed into two distinct matters. See Fed. R. Civ. P. 21 (“On motion or on its
own, the court may at any time, on just terms, add or drop a party. The court may also
sever any claim against a party.”); see also Fed. R. Civ. P. 20(a)(2); Owens v. Hinsley, 635
F.3d 950, 952 (7th Cir. 2011) (finding it appropriate to sever unrelated claims against
different defendants into separate lawsuits).
               A new case has been created regarding the claims you brought in the present
matter (identified below as matter number 2). Accordingly, the plaintiff will be required to
complete new documents for the present case and the new case. Under General Order In
Re: Procedures in Civil Actions Filed by Prisoner Pro Se Litigants, No. 3:07-mc-5014-JFA
(D.S.C. Sept. 18, 2007), the undersigned is giving the plaintiff twenty-one (21) days from
the date this order is entered (plus three days for mail time) to follow the instructions
below regarding each case. If the plaintiff does not comply within the time permitted by
this Order, this case (and the two new cases) may be dismissed for failure to prosecute and
failure to comply with an order of this court under Rule 41 of the Federal Rules of Civil
Procedure.
TO THE DEFENDANTS:
               As noted above, the undersigned has ordered that the instant action be
severed. As such, at this time no answers or responsive pleadings are due. Once
review of the amended pleadings has been completed by the court in each case, the court
will issue an order setting the appropriate responsive pleading deadlines.

          AS TO THE INSTANT MATTER, C/A No. 8:19-cv-03470-TMC-KFM
TO THE PLAINTIFF:
            Remaining in the present matter are your claims regarding your arrest against
defendants Anderson County, Anderson County Sheriff, Greenville County Sheriff, Timothy
McCarley, Robert Smith, Brandon Brewer, J.T. Bowers, Greg Hayden, Cassie Darnell,
Heath Davis, Johnny Chandler, Christopher Sellars, Detective Jonathan Velez, James
Berggrun, Jessie Arrowood, Sergeant McCoy, Investigator Burdine, and Agent Michael
Sloan.
              Because your complaint has been split into two separate actions, you must
complete, sign, and return an amended complaint containing only the allegations against
the defendants identified above. Additionally, you will need to complete service documents
for the defendants identified above in accordance with the following instructions:
       1) Complete one summons form which lists every defendant named in this
       matter (as noted above). In the space following “TO: (The defendant’s name
       and address),” the plaintiff is required to provide a complete name and a full
       address where the defendant can be served pursuant to Rule 4 of the Federal
       Rules of Civil Procedure. The plaintiff’s complete name and full address
       must be provided in the blank section following “plaintiff or plaintiff’s
       attorney, whose name and address are.” Handwritten information must be
       printed and legible. Nothing else should be written by the plaintiff on
       either the front or back of the summons or in the margins. If it is

                                               2
6:20-cv-00193-TMC-KFM         Date Filed 01/22/20      Entry Number 1       Page 3 of 7




       necessary to list additional defendants whose names and street addresses do
       not fit in the space on the summons form preceded by “TO: (Name and
       address of the defendant),” the plaintiff must attach an additional page of
       letter-sized (8½ inches by 11 inches) paper listing additional defendants and
       service addresses. Blank forms are attached for the plaintiff’s use.
PAYMENT OF THE FILING FEE:
              As previously reaffirmed, the plaintiff’s request to proceed in forma pauperis
(doc. 2) has been granted (docs. 8; 33). Because the court previously granted the plaintiff
permission to proceed in forma pauperis, the agency having custody of the plaintiff shall
collect payments from the plaintiff’s prisoner trust account in accordance with 28
U.S.C. § 1915(b)(1) and (2), until the full $350 filing fee is paid.
TO THE CLERK OF COURT:
             The above-captioned case should pertain only to the plaintiff’s claims
regarding events occurring during his arrest on April 25, 2019 as to defendants Anderson
County, Anderson County Sheriff, Greenville County Sheriff, Timothy McCarley, Robert
Smith, Brandon Brewer, J.T. Bowers, Greg Hayden, Cassie Darnell, Heath Davis, Johnny
Chandler, Christopher Sellars, Detective Jonathan Velez, James Berggrun, Jessie
Arrowood, Sergeant McCoy, Investigator Burdine, and Agent Michael Sloan.
              Therefore, the Clerk of Court is directed to terminate the following defendants
from the instant action: Anderson County Detention Center, Anderson County Detention
Center Medical Director, Anderson County Detention Center Director, Anderson County
Detention Center Sergeant John Doe, Anderson County Detention Center Correctional
Officer John Doe, Stephanie Joseph, and Mr. John Doe.
               The Clerk of Court shall mail a copy of this order along with a blank complaint
form and service documents to the plaintiff. If the plaintiff fails to provide the items specified
above to the Clerk of Court within the period prescribed in this order, the Clerk of Court shall
forward the file to the assigned United States District Judge to determine whether to enter
an order of dismissal. See In Re: Procedures in Civil Actions Filed by Prisoner Pro Se
Litigants, No. 3:07-mc-5014-JFA. If, however, the plaintiff provides this Court with the items
specified above, the Clerk of Court should forward the file to the assigned Magistrate Judge
to determine if service of process should be authorized.
               The Clerk of Court shall not enter any change of address submitted by the
plaintiff which directs that mail be sent to a person other than the plaintiff unless that person
is an attorney admitted to practice before this Court who has entered a formal appearance.
             No process shall issue until the items specified above have been reviewed by
the assigned Magistrate Judge.
               The plaintiff must place the civil action number listed above C/A No. 8:19-cv-
03470-TMC-KFM) on any document provided to the Court pursuant to this Order in this
case. Any future filings in this case must be sent to the address below: (300 East
Washington Street, Room 239, Greenville, South Carolina 29601). Any future filings in
this case must be sent to the Clerk’s Office in Greenville (300 East Washington Street,
Room 239, Greenville, South Carolina 29601). All documents requiring the plaintiff’s
signature shall be signed with the plaintiff’s full legal name written in the plaintiff’s own
handwriting. Pro se litigants shall not use the “s/typed name” format used in the Electronic
Case Filing System. In all future filings with this Court, the plaintiff is directed to use
letter-sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet

                                                3
6:20-cv-00193-TMC-KFM         Date Filed 01/22/20     Entry Number 1      Page 4 of 7




of paper only, and not to write or type on both sides of any sheet of paper. The plaintiff is
further instructed not to write to the edge of the paper, but to maintain one inch margins on
the top, bottom, and sides of each paper submitted.
             The plaintiff is a pro se litigant. The plaintiff’s attention is directed to the
following important notice:
       You are ordered to always keep the Clerk of Court advised in writing (300
       East Washington Street, Room 239, Greenville, South Carolina 29601) if your
       address changes for any reason, so as to assure that orders or other matters
       that specify deadlines for you to meet will be received by you. If as a result
       of your failure to comply with this order, you fail to meet a deadline set by this
       Court, your case may be dismissed for violating this order. Therefore, if you
       have a change of address before this case is ended, you must comply with
       this order by immediately advising the Clerk of Court in writing of such change
       of address and providing the Court with the docket number of all pending
       cases you have filed with this Court. Your failure to do so will not be excused
       by the Court.
The plaintiff’s attention is directed to the important WARNING on the last page.

                                AS TO MATTER NUMBER 2
TO THE PLAINTIFF:
               A new case has been created as to your claims regarding your time at the
Anderson County Detention Center against defendants Anderson County, Anderson County
Sheriff, Anderson County Detention Center, Anderson County Detention Center Medical
Director, Anderson County Detention Center Director, Anderson County Detention Center
Sergeant John Doe, Anderson County Detention Center Correctional Officer John Doe, and
Ms. Stephanie Joseph. The Clerk of Court will send you a docket sheet for matter number
2, which will include the case number to be used for matter number 2.
              Because your original complaint has been split into two separate actions, you
must complete, sign, and return a new complaint form containing only the allegations
against the defendants identified above as to matter number 2. Further, in order to proceed
in forma pauperis in matter number 2, you will need to submit an Application to Proceed
Without Prepayment of Fees and Affidavit (Form AO 240) and Financial Certificate in matter
number 2.
              Additionally, you will need to complete service documents for the defendants
identified above in accordance with the following instructions:
       1) Complete one summons form which lists every defendant named in this
       matter (as noted above). In the space following “TO: (The defendant’s name
       and address),” the plaintiff is required to provide a complete name and a full
       address where the defendant can be served pursuant to Rule 4 of the Federal
       Rules of Civil Procedure. The plaintiff’s complete name and full address
       must be provided in the blank section following “plaintiff or plaintiff’s
       attorney, whose name and address are.” Handwritten information must be
       printed and legible. Nothing else should be written by the plaintiff on
       either the front or back of the summons or in the margins. If it is
       necessary to list additional defendants whose names and street addresses do
       not fit in the space on the summons form preceded by “TO: (Name and

                                               4
6:20-cv-00193-TMC-KFM         Date Filed 01/22/20     Entry Number 1       Page 5 of 7




       address of the defendant),” the plaintiff must attach an additional page of
       letter-sized (8½ inches by 11 inches) paper listing additional defendants and
       service addresses. Blank forms are attached for the plaintiff’s use.
       2) Complete, sign, and return a Form USM-285 for each Defendant listed in
       this case. Only one Defendant’s name and street address should appear
       on each form. Defendant’s name and street address should be placed in the
       spaces preceded by the words, “SERVE AT.” Plaintiff’s name and address
       should be placed in the space designated, “SEND NOTICE OF SERVICE
       COPY TO . . .,” and the plaintiff should sign where the form requests,
       “Signature of Attorney or other Originator . . . .” The plaintiff must provide the
       defendant’s complete street address on the form (not a post office box
       address). The plaintiff must provide, and is responsible for, information
       sufficient to identify the defendant(s) on the Form(s) USM-285. The United
       States Marshal cannot serve an inadequately identified defendant, and
       unserved defendants may be dismissed as parties to this case. Blank forms
       are attached for the plaintiff’s use.
TO THE CLERK OF COURT:
                 The Clerk of Court is instructed to assign a separate civil action number to the
plaintiff for his claims regarding his time at the Anderson County Detention Center against
the following defendants: Anderson County, Anderson County Sheriff, Anderson County
Detention Center, Anderson County Detention Center Medical Director, Anderson County
Detention Center Director, Anderson County Detention Center Sergeant John Doe,
Anderson County Detention Center Correctional Officer John Doe, and Ms. Stephanie
Joseph.
             The Clerk of Court shall file this Order as the initial docket entry in the newly
created case. The Clerk of Court shall send this Order, a docket sheet for the newly created
case, and a packet to the plaintiff to complete a new civil rights complaint and service
documents for his claims involving his time at the Anderson County Detention Center.
              If the plaintiff fails to provide the items specified above to the Clerk of Court
within the period prescribed in this order, the Clerk of Court shall forward the file to the
assigned United States District Judge to determine whether to enter an order of dismissal.
See In Re: Procedures in Civil Actions Filed by Prisoner Pro Se Litigants, No. 3:07-mc-
5014-JFA. If, however, the plaintiff provides this Court with the items specified above, the
Clerk of Court should forward the file to the assigned Magistrate Judge to determine if
service of process should be authorized.
               The Clerk of Court shall not enter any change of address submitted by the
plaintiff which directs that mail be sent to a person other than the plaintiff unless that person
is an attorney admitted to practice before this Court who has entered a formal appearance.
             No process shall issue until the items specified above have been reviewed by
the assigned Magistrate Judge.
             The plaintiff must place the civil action number listed by the clerk as to matter
number 2 on any document provided to the Court pursuant to this Order in matter number
2. Any future filings in this case must be sent to the address below: (300 East
Washington Street, Room 239, Greenville, South Carolina 29601). Any future filings in
this case must be sent to the Clerk’s Office in Greenville (300 East Washington Street,
Room 239, Greenville, South Carolina 29601). All documents requiring the plaintiff’s
signature shall be signed with the plaintiff’s full legal name written in the plaintiff’s own

                                               5
6:20-cv-00193-TMC-KFM         Date Filed 01/22/20     Entry Number 1      Page 6 of 7




handwriting. Pro se litigants shall not use the “s/typed name” format used in the Electronic
Case Filing System. In all future filings with this Court, the plaintiff is directed to use
letter-sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet
of paper only, and not to write or type on both sides of any sheet of paper. The plaintiff is
further instructed not to write to the edge of the paper, but to maintain one inch margins on
the top, bottom, and sides of each paper submitted.
             The plaintiff is a pro se litigant. The plaintiff’s attention is directed to the
following important notice:
       You are ordered to always keep the Clerk of Court advised in writing (300
       East Washington Street, Room 239, Greenville, South Carolina 29601) if your
       address changes for any reason, so as to assure that orders or other matters
       that specify deadlines for you to meet will be received by you. If as a result
       of your failure to comply with this order, you fail to meet a deadline set by this
       Court, your case may be dismissed for violating this order. Therefore, if you
       have a change of address before this case is ended, you must comply with
       this order by immediately advising the Clerk of Court in writing of such change
       of address and providing the Court with the docket number of all pending
       cases you have filed with this Court. Your failure to do so will not be excused
       by the Court.
The plaintiff’s attention is directed to the important WARNING on the following page.
              IT IS SO ORDERED.
                                                   s/ Kevin F. McDonald
                                                   United States Magistrate Judge
January 21, 2020
Greenville, South Carolina




                                               6
6:20-cv-00193-TMC-KFM        Date Filed 01/22/20     Entry Number 1      Page 7 of 7




     IMPORTANT INFORMATION . . . .PLEASE READ CAREFULLY
        WARNING TO PRO SE PARTY OR NONPARTY FILERS
     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.
          Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents
submitted for filing, including pleadings, exhibits to pleadings, discovery responses, and any
other document submitted by any party or nonparty for filing. Unless otherwise ordered by
the court, a party or nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United States District Court.
If it is necessary to file a document that already contains personal identifying information,
the personal identifying information should be “blacked out” or redacted prior to submitting
the document to the Clerk of Court for filing. A person filing any document containing their
own personal identifying information waives the protection of Rule 5.2(a) by filing the
information without redaction and not under seal.
1. Personal information protected by Rule 5.2(a):
(a) Social Security and Taxpayer identification numbers. If an individual’s social
security number or a taxpayer identification number must be included in a document, the
filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the
filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer
may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.
2. Protection of other sensitive personal information – such as driver’s license numbers
and alien registration numbers – may be sought under Rule 5.2(d) (filings made under seal)
and (e) (protective orders).




                                              7
